  Case 19-13769        Doc 44       Filed 02/08/21 Entered 02/08/21 15:29:39          Desc Main
                                      Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                     )
                                                               Case No. 19-13769
                                                           )
Loretta Mason                                              )
                                                               Chapter 13
                                                           )
                                                           )
                                                               Judge Carol A. Doyle
                        Debtor(s)                          )
                                                           )
                                                               Hearing:     3/2/2021 at 9:30 a.m.
                                                           )

                          NOTICE OF MOTION TO MODIFY PLAN

TO:      All Persons/Entities Indicated on the Attached Service List

       PLEASE TAKE NOTICE that on 3/2/2021, at 9:30 a.m., I will appear before the
Honorable Carol A. Doyle, or any judge sitting in that judge’s place, and present the motion of
Debtor to Vacate Amended Order to Employer to Pay the Trustee, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the
password is Doyle742. The meeting ID and password can also be found on the judge’s page on
the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 19-13769            Doc 44       Filed 02/08/21 Entered 02/08/21 15:29:39                      Desc Main
                                          Document     Page 2 of 5



Dated: 2/8/2021                                            Loretta Mason

                                                           /s/ Michael N. Oreluk
                                                           By: Michael N. Oreluk
Michael N. Oreluk
ERWIN LAW, LLC
4043 N. Ravenswood
Suite 208
Chicago, IL 60613
(773) 525-0153



                                           CERTIFICATE OF SERVICE
         I hereby certify under penalty of perjury that on 2/8/2021 I mailed a copy of this notice, along with the
attached motion and order, to all persons/entities listed on the attached service list by depositing same in a U.S. Post
Office Box located in New Orleans, Louisiana, postage prepaid, except that service was provided to the Chapter 13
Trustee and the United States Trustee through electronic notice via the Clerk of the Bankruptcy Court’s ECF system.

                                                                                                 /s/ Michael N. Oreluk
  Case 19-13769      Doc 44   Filed 02/08/21 Entered 02/08/21 15:29:39   Desc Main
                                Document     Page 3 of 5



                                    SERVICE LIST

Gan C, LLC
19 S LaSalle St, Ste 602
Chicago, IL 60603

Gan C, LLC
336 E North Ave, #200
Northlake, IL 60164

Cook County Treasurer
c/o Maria Pappas
118 N. Clark St., Room 112
Chicago, IL 60602

Cook County Clerk
118 N. Clark St., Rm. 434
Chicago, IL 60602

Cook County State's Attorney
c/o Kimberly M. Foxx
69 W. Washington St., Suite 3200
Chicago, IL 60602
     Case 19-13769     Doc 44       Filed 02/08/21 Entered 02/08/21 15:29:39         Desc Main
                                      Document     Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                      ) Case No. 19-13769
                                                            )
Loretta Mason                                               ) Chapter 13
                                                            )
                                                            ) Judge Carol A. Doyle
                        Debtor(s)                           )

                                    MOTION TO MODIFY PLAN

         NOW COMES Debtor, by and through Debtor’s counsel Michael N. Oreluk, and for

Debtor’s Motion to Modify Plan, pursuant to 11 U.S.C. §1329, states as follows:

1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This matter is a

core proceeding within the meaning of 28 U.S.C. §157(b)(2). Venue is proper in this Court

pursuant to 28 U.S.C. §1409(a).

2.       The petition was filed on May 3, 2019.

3.       On October 8, 2019, this Court confirmed the plan, filed as docket no. 30 (hereinafter the

“Confirmed Plan”).

4.       The Confirmed Plan calls for the Chapter 13 Trustee to make payments to creditor Gan

C, LLC for past due real estate taxes.

5.       Gan C, LLC has petitioned for a real estate tax sale in error. Gan C, LLC’s request was

granted.

6.       As such, no further payments should be made to Gan C, LLC. The Cook County

Treasurer is now the appropriate creditor for past due real estate taxes.

7.       Debtor requests that the Confirmed Plan be modified to the following terms:

                a. Gan C, LLC is substituted with Cook County Treasurer in Section 3.2 of the

                    Confirmed Plan.
  Case 19-13769       Doc 44     Filed 02/08/21 Entered 02/08/21 15:29:39                Desc Main
                                   Document     Page 5 of 5



WHEREFORE, Debtor respectfully requests that this Court modify the Confirmed Plan to the

requested terms, and for such other and further relief this Court deems fair and just.

                                                  Respectfully submitted,
Dated: 2/8/2021                                   Loretta Mason

                                                  /s/ Michael N. Oreluk
                                                  By: Michael N. Oreluk
Michael N. Oreluk
ERWIN LAW, LLC
4043 N. Ravenswood
Suite 208
Chicago, IL 60613
T: (773) 525-0153
F: (773) 525-0154
moreluk@erwinlawfirm.com
